President Snegur (spoke in Moldovan; English text
furnished by the delegation): Allow me at the outset, Sir,
to extend to you my cordial and sincere congratulations on
the occasion of your election as President of the forty-ninth
session of the General Assembly. I am convinced that your
competence and active cooperation with Member States will
pave the way for a successful and fruitful session.
At the same time, I should like to express my deep
gratitude to His Excellency Mr. Samuel Insanally for the
outstanding work accomplished in his capacity as President
of the previous session.
I should also like to express sentiments of our
utmost consideration to His Excellency Mr. Boutros
Boutros-Ghali, whose activities in redefining the role of
this prestigious Organization in this changing world enjoy
the appreciation and support of the Republic of Moldova.
I am honoured to represent the Republic of Moldova
for the second time at this rostrum. Nearly three years
ago, in March 1992, I expressed gratitude to Member
States for their considerable support extended to my
country by recognizing it at the international level as an
independent State and by accepting it into the large
family of the United Nations.
Looking back over these years, I should like to note
that the Republic of Moldova gained its independence in
a complex political context in which the aspirations for
freedom and democracy of nations led to the collapse of
totalitarian regimes and the emergence of new States.
Unfortunately, those positive changes were followed
by negative tendencies, such as threats to subregional and
regional security. Moreover, we are witnessing the
reappearance and aggravation of some older problems
connected to national minorities, territorial disputes, the
presence of foreign military troops on the territory of new
independent States, the intensification of some separatist
tendencies, often inspired and directed from abroad, and
so on.
Under these circumstances, the state of affairs is
more complex than we could imagine. The euphoria that


followed the events in Eastern Europe and on the territory
of the former Soviet Union generated in some the opinion
that the two main objectives - democratization of society
and building a market-oriented economy, both compulsory
for the institutional reintegration of new States into the
democratic world - would not face serious obstacles. Now,
however, we find that there is a desynchronization and even
a time disparity between those two objectives. I would say
that that disparity is even more evident in the new
independent States that emerged as a result of the collapse
of the former Soviet Union. In this sense, the Republic of
Moldova is no exception.
The situation requires a larger conceptual and practical
effort to correct such desynchronizations. It is obvious that
the United Nations cannot remain indifferent to the
difficulties that confront the countries in transition. In this
connection, we consider that the Secretary-General’s
intention to draw up an agenda for development is
particularly opportune, and we welcome it. In our opinion
the assistance granted by the United Nations to young
States should be provided on the basis of the concrete
conditions prevailing in every specific country and the
programmes being elaborated in each.
Located at the intersection of the geopolitical interests
of some great Powers, Moldova was incorporated into a
State and political entity in which democratic values were
meaningless. The experience of Moldova is different from
that of the countries of Central and Eastern Europe, where
the communist "freezer" functioned for only four decades
and something was preserved from the previous democratic
development. That is why we had to begin the process of
democratization and market transition almost from the very
beginning. The deepening of the economic crisis can be
explained to a large extent by the fact that we do not have
at our disposal sufficient financial and energy resources or
the raw materials necessary to support these reforms.
In addition, our country’s potential was affected this
year by a natural disaster of which the international
community has already been informed. We suffered human
losses and considerable material damage, and we had to
mobilize every effort and all resources to subdue the
elements and overcome their consequences. Our voice was
heard by the international community. I should like to
express my sincere gratitude to the international
organizations and countries that granted humanitarian
assistance to the Republic of Moldova and my sincere
gratitude to the Members of the United Nations for their
understanding and sympathy, which they manifested by
adopting the resolution (48/266) entitled "Emergency
assistance to the Republic of Moldova" during the forty-
eighth session of the General Assembly.
Over the three years that have elapsed since the
proclamation of the independence of the Republic of
Moldova, on 27 August 1991, our decision to develop
democracy and a State of law with a market economy has
remained firm, in spite of transitional difficulties. This
firm decision is being realized through our efforts to
create the necessary legislative premises for promoting
reforms, including privatization, for transforming the
economy to one based on market relations and for
ensuring respect for fundamental human rights and
freedoms.
The recent parliamentary elections held on a multi-
party basis were free and fair, and this was confirmed by
international observers. Another significant event was the
adoption of the Constitution, which paves the way for the
real independence and democracy chosen by the people of
the Republic of Moldova.
The Republic of Moldova has ratified a series of
important international Conventions on human rights. We
have consequently undertaken new commitments to
change the internal juridical framework in accordance
with international standards. Measures have been taken
to guarantee the rights of the national minorities, some of
which were on the edge of losing their identity during the
Soviet regime. Many provisions of Moldovan legislation
are aimed at protecting the right to retain, develop and
utilize the language spoken on the territory of the country.
Under the new Constitution, special forms of autonomy
may be granted to some human settlements in the east
and south of the Republic of Moldova in accordance with
special juridical statutes adopted under the constitutional
laws. For example, a draft for such a statute for the
southern region is being examined in the Parliament.
We consider that the good intentions of the
Government of the Republic of Moldova and its concrete
and positive actions represent essential premises for the
elimination of sources of tension. It is our strong belief
that they can be eliminated, and with less controversy, not
through the use of force but in a peaceful way through
negotiation and dialogue; as an old saying teaches us: "It
is better to have a year of negotiations than a day of
war". This is true, since any armed conflict provokes
human and material losses.
The Republic of Moldova is and will remain fully
committed to constructive negotiations, on the condition,
2


of course, that all the parties involved demonstrate political
will and common sense.
At the same time we cannot ignore the fact that in
spite of reasonable compromises made by Chisinau,
tendencies of separatism still exist in eastern regions, and
human rights continue to be flagrantly violated. For
example, despite the fact that the Moldovan authorities and
several international organizations, including the United
Nations, have expressed their deep concern about the
situation of the "Ilascu Group", as of today the members of
the Group are still illegally detained. Another example is
this: the Moldovans from the left bank of the Dniester
river are prohibited from using the Latin alphabet in their
schooling. The separatist leaders from Tiraspol continue to
obstruct the signing of the already-endorsed agreement on
the legal status and the modalities and stages of the
complete withdrawal of the 14th Army.
I want to emphasize once again that a complete,
orderly and unconditional withdrawal of foreign military
troops from the territory of the Republic of Moldova is the
will of our people. This will is clearly reflected in our
Constitution, which forbids the deployment of foreign
troops on the territory of the Republic of Moldova. In this
context, it should be mentioned that the authorities of the
Russian Federation show a correct understanding of our
position. I would like to underline the important role of the
international community, the international organizations,
including the United Nations, and especially the Conference
on Security and Cooperation in Europe (CSCE) in
facilitating the bilateral negotiations.
I avail myself of this opportunity to congratulate
Estonia and Latvia on the withdrawal of foreign military
troops from their territory and, at the same time, to express
our hope that the international community will support the
same kind of appropriate and orderly withdrawal of foreign
troops in the case of the Republic of Moldova.
I should like to touch upon the subject of separatism
and discuss it in a larger perspective. It is well known that
many regions of the world are currently affected by
separatist tendencies. Respecting the right of nations to
self-determination - a fundamental right outlined in
international documents - we cannot ignore the fact that this
right is often used as a tool serving the interests of certain
political groups and, in that context, this right has nothing
to do with the legitimate aspirations of people to liberty and
national sovereignty.
Today, in my opinion, at the end of the millennium
the separatist phenomenon is an extremely negative one,
and to ignore it can lead to tragic consequences for many
countries - indeed, for the entire world. In such
circumstances, can we afford to allow dozens of
artificially induced States to emerge as a result of the
pressure of certain interested political groups? Will this
further the strengthening of international stability and
security? We do not believe so. Given that the majority
of States have a multi-ethnic configuration, and could be
affected by such separatist tendencies, we cannot but
emphasize the dangers this might entail. That is why we
believe that this kind of separatism - today’s deadly world
virus - must be condemned by the international
community. We think that this issue should be more
closely examined, and we hope that the United Nations
will give due attention to this matter.
The Republic of Moldova has joined the United
Nations as a young European country. Our European
aspirations are determined by our geopolitical and cultural
affiliations to the European democratic space, and we are
linked to it by our Latin heritage also. For us, to be
isolated from the European space and its values means to
facilitate the re-emergence of some influences from which
we suffered painfully in the recent past. That is why our
vital and fundamental goal is the integration of our
country into Europe. In this context, we firmly look
forward to increasing cooperation and linkage with the
Council of Europe, the North Atlantic Treaty Organization
(NATO), the Western European Union (WEU), and the
CSCE, including expanding our relations with the
European Union, which represents the main guarantee of
democratic practices and values.
The implementation of our options depends crucially
on the willingness of the economic and political-strategic
Euro-Atlantic structures to support Moldova actively.
I think that establishing economic relations with the
independent States of the former Soviet Union and joining
the Commonwealth of Independent States - where we
participate only in the economic structures and are not
involved in collective security or political-military
cooperation - will not become an obstacle to our gradual
integration into the Euro-Atlantic structures. We believe
that in these times nobody wants new dividing lines in
Europe or in any other part of the world. On the
contrary, we need to eliminate those once generated by
the cold war. At the turn of the century, not only Europe
but the whole world finds itself in a complex process of
transformation. We want to establish new forms of
3


collaboration that would respond to the aspirations and the
needs of all States.
The day is approaching when the international
community will celebrate the fiftieth anniversary of the
founding of the United Nations. In all these years the
United Nations has been - and it remains - the major
universal centre for maintaining peace and international
security and for mobilizing the efforts of States, in
cooperation with regional organizations, towards settling
global issues. The Republic of Moldova has the honour to
contribute, together with other States, to the implementation
of the noble ideals of the World Organization. I am
especially pleased to inform the Assembly that a committee
for coordinating the activities and manifestations dedicated
to the celebration of the fiftieth anniversary of the United
Nations has been created in the Republic of Moldova.
In calling to mind the achievements and successes of
the United Nations system, we cannot but mention the fact
that so far it has operated under the guidance of a Charter
conceived 50 years ago. I think that the new international
realities might call for some essential modifications to adapt
the provisions of the Charter to these realities.
The Republic of Moldova supports the reforms
initiated by the United Nations aimed at improving the
efficiency of the Organization and its major bodies.
Our country shares the views expressed by the
delegations of many countries within the Open-ended
Working Group regarding the issue of fair representation on
the Security Council. The Council’s composition, its
functioning and methods of work should be modified
without affecting the efficiency of its activities in its main
field, which is ensuring international peace and security.
Taking into account the active role and contribution
performed in the United Nations by Germany and Japan
and their possibilities of assuming specific responsibilities
in keeping international peace and security, Moldova
supports the candidatures of these two countries as
permanent members of the Security Council. Our position
on fair representation on the Security Council is that it is
necessary to take into account all regional groups
recognized in the United Nations. In this sense, the
Republic of Moldova supports the proposal of the
Netherlands to grant an additional seat to each geographic
group, including countries from Eastern Europe.
Consultations and debates on such an important
subject should be supplemented with practical
organizational and procedural measures, such as setting
up some subsidiary bodies of the Security Council in
accordance with Article 29 of the Charter, and increasing
and expanding cooperation with the General Assembly
and the regional organizations.
At the same time, we consider that the working
methods of the most representative body of the United
Nations - the General Assembly - could also be modified.
We are all interested in directing those activities as much
as possible towards consolidating the principles of justice,
democracy and development. The delegation of Moldova
supports the decisions adopted at the forty-seventh session
aimed at increasing the efficiency of the General
Assembly and rationalizing the activities of its
Commissions.
There is a direct link between peace and security on
the one hand and economic and social development on
the other. In this new era, when the United Nations is
increasing its efforts to maintain international peace and
security, we should not forget about the persistence of
inequalities and of grave social and economic problems,
which affect all countries, particularly those in transition
and the developing ones. In this sense, reform of the
Organization should include economic and social
mechanisms, especially the Economic and Social Council.
This reform, already initiated, should be more effective in
implementation and be more rational in the utilization of
available resources.
In this context, I should like to stress the importance
of the two previous sessions of the Commission for
Sustainable Development, whose work we hope will
maintain and intensify the impulse generated by the Rio
de Janeiro Conference on Environment and Development
with respect to the rapid implementation of the
commitments made in the framework of Agenda 21.
Turning to another matter, I would like to note that
the Republic of Moldova is aware of the financial crisis
of the Organization. We are not indifferent to this
situation, and I would like to assure the Assembly that
my country will do its best to fulfil its commitments.
The recommendations of the last session of the
Committee on Contributions concerning the
re-examination and adjustment of the scale of assessments
of Member States reflect more justly States’ real capacity
to pay. We hope that the General Assembly will take
these recommendations into consideration in the spirit of
justice and solidarity which characterizes the United
Nations.
4


In conclusion, I express the hope that the constructive
atmosphere that characterizes the United Nations will help
us to identify the problems faced by the international
community and to find the necessary solutions.
The delegation of the Republic of Moldova expresses
its readiness to cooperate most actively and efficiently with
the delegations of other States in order to achieve the high
goals of the United Nations.
